DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an elongated tubular portion that permits fluid bypass, does not reasonably provide enablement for an expandable portion that permits fluid bypass.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 46 calls for “… while also allowing fluid to pass around the expandable portion of the catheter.” However, the specification describes that the elongated tubular portion instead permits fluid to pass around the device (¶ [0054], the elongated tubular portion 126 has an expanded diameter that occupies about 40-60% of the diameter of the thoracic duct 12 to allow for normal lymph drainage around the device 120). 
The catheter functions by anchoring itself in a thoracic duct with the expandable portion (¶ [0054], the expandable anchor portion 122 can be expanded and anchored within a portion of the lymphatic system 10, such as in the thoracic duct 12; ¶ [0056], Alternately or in addition to the self-expansion, a balloon catheter can be used to expand the anchor portion 122 when positioned within the thoracic duct 12). This requires the expandable portion to contact portions of the thoracic duct, and expand to approximately the same inner diameter as the thoracic duct. 
Permitting fluid to pass around the expandable portion appears to require that the expandable portion not contact the inner walls of the thoracic duct, or that the expandable portion include apertures that permit fluid bypass. The expandable portion does not appear to include apertures, since the specification calls for blocking any apertures with a cover (¶ [0057] The anchor portion 122 can optionally include a cylindrical cover 104 … and further covers any apertures present in the anchoring portion 122 (e.g., caused by braided wires) to enhance drainage pressure). 
Claim 47 calls for “… wherein the expandable portion of the catheter expands to 40-60% of the thoracic duct. ” However, the specification describes that the elongated tubular portion instead expands to this range to allow bypass (¶ [0054], the elongated tubular portion 126 has an expanded diameter that occupies about 40-60% of the diameter of the thoracic duct 12 to allow for normal lymph drainage around the device 120). 
The catheter functions by anchoring itself in a thoracic duct with the expandable portion (¶ [0054], the expandable anchor portion 122 can be expanded and anchored within a portion of the lymphatic system 10, such as in the thoracic duct 12; ¶ [0056], Alternately or in addition to the self-expansion, a balloon catheter can be used to expand the anchor portion 122 when positioned within the thoracic duct 12). This requires the expandable portion to contact portions of the thoracic duct, and expand to approximately the same inner diameter as the thoracic duct. Expanding the expandable portion to 40-60% of this diameter would appear to prevent the catheter from anchoring in the thoracic duct. 
Claims 48-51 are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 and 7  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for “… wherein the expandable portion and the catheter body are composed of a single tubular braided shape memory layer …” The claim does not provide proper antecedent basis for this limitation. 
Claims 2-4, 6 and 7 are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Itkin; Maxim et al. (US 20170197066 A1) in view of Snell, Robert et al. (US 20050049576 A1).
Regarding claim 1, Itkin discloses a method of removing excess fluid from a lymphatic system of a patient (¶ [0006], devices for reducing the congestion of the lymphatic system; ¶ [0009] methods for reducing the congestion of the lymphatic system; ¶ [0040] FIG. 2 … device 200), comprising: 
advancing a catheter (¶ [0056], a tubular element (also referred to herein as an inflow or inlet tubular member; see 208 of FIG. 2) … a second tubular element (also referred to herein as an outflow or outlet tubular member; see 209 of FIG. 2)); 
through a left subclavian vein, femoral vein, internal jugular vein, right subclavian vein, basilic vein, or brachial vein, and into a thoracic duct (¶ [0037], the disclosed device … can be deployed into the thoracic duct outlet and extend into the thoracic duct and/or the venous system, e.g., subclavian vein and/or the innominate vein (see FIG. 1A);¶ [0066], a device disclosed herein can be inserted into the venous system, e.g., subclavian vein, percutaneously); 
radially expanding an expandable portion of the catheter within the thoracic duct (¶ [0058], the stent can surround the tubular member or can be adjacent to the tubular member (see FIGS. 5A-E) … such structures can be used to keep the thoracic open and unobstructed and/or can serve to provide a scaffold for the coupled tubular member); 
the expandable portion radially expanding to a tubular or conical shape having a diameter larger than a diameter of the catheter (Fig. 5B shows a stent having a diameter larger than a diameter of the catheter); 
the expandable portion being further connected to a distal tip of the catheter and positioned distally beyond the distal tip (Fig. 5B shows a stent at the distal tip of the catheter); 
wherein one of the expandable portion and the catheter body are composed of a braided shape memory layer (¶ [0058], the stent can surround the tubular member or can be adjacent to the tubular member (see FIGS. 5A-E); ¶ [0064] Any or all components of the devices described herein can be made from … nickel titanium alloys); and
draining fluid from the thoracic duct, through the expandable portion, and into an opening of the distal tip the catheter (¶ [0019], devices for either actively or passively decompressing the lymphatic system; ¶ [0037], device for use in passively decompressing the lymphatic system can be deployed into the thoracic duct outlet and extend into the thoracic duct and/or the venous system, e.g., subclavian vein ¶ [0043], the pump 201 of the device 200 can be implanted internally, e.g., the pump 201 can be positioned within the thoracic duct; ¶ [0071], the device can have an open pathway that allows for passive decompression).  
Itkin teaches the invention substantially as claimed by Applicant but is silent whether the expandable portion and the catheter body are composed of a single tubular braided shape memory layer such that only a distal portion radially expands to form the expandable portion. Snell discloses a medical device for draining fluids (¶ [0001], [0007], [0047] FIG. 1 a medical device 1; ¶ [0059], medical device 1,10 in FIG. 7); 
configured to remove fluid from a patient (¶ [0013], the catheter could be inserted into a body opening and guided into a cavity to be drained for body fluid);  
comprising: 
advancing a catheter into an anatomic duct (¶ [0047], If the medical device is a urinary catheter … may be inserted through the urethra into the bladder … Alternatively the medical device may be for intubation);  
radially expanding an expandable portion of the catheter within the anatomic duct; the expandable portion radially expanding to a tubular or conical shape having a diameter larger than a diameter of the catheter (¶ [0048], flexible tubular resilient retention section 4; ¶ [0053] FIG. 3 shows the medical device 1 of FIGS. 1 and 2 when … the retention section has been deployed to retain or anchor the catheter 1 in position); 
the expandable portion being further connected to a distal tip of the catheter and positioned distally beyond the distal tip (¶ [0048], a proximal end 2b connected to one end 4a of a flexible tubular resilient retention section 4; ¶ [0057] A second embodiment will now be described with reference to FIGS. 4 to 6 … the retention section 11 extends coaxially beyond the end of it and the deployment member 14);  
wherein the expandable portion and the catheter body are composed of a single tubular braided shape memory layer such that only a distal portion radially expands to form the expandable portion (¶ [0073], The braiding of the drainage section may or may not be coated; ¶ [0075], The use of a braided structure increases the strength of the medical device 1,10 and its kink resistance); and 
draining fluid from the anatomic duct, through the expandable portion, and into an opening of the distal tip the catheter (¶ [0013], the catheter is inserted into a natural or artificial urinary canal e.g. urethra, and into a bladder for draining urine during use).  
Snell demonstrates how to construct a catheter having a body and expandable distal portion, while incorporating a braided stent in the expandable portion. One would be motivated to modify Itkin with the single tubular braided shape memory layer and selective expansion of Snell since Itkin calls for several embodiments of a distal stent (¶ [0058], the stent can surround the tubular member or can be adjacent to the tubular member (see FIGS. 5A-E)). A skilled artisan would have been able to modify Itkin with Snell’s braided shape by constructing the catheter from a braided tube, then configuring only the distal end to expand. Therefore, it would have been obvious to modify Itkin with Snell’s braided shape in order to follow a known example of a catheter with an expanding distal tip. 

Regarding claims 2, 6 and 7, Itkin discloses a method wherein radially expanding the expandable portion of the catheter further comprises proximally withdrawing a sheath to expose the expandable portion (¶ [0068], a device that includes a stent can be deployed by the retraction of an outer sheath from a tubular member that restrained the self-expanding stent in its collapsed state); 
wherein draining fluid from the thoracic duct further comprises draining fluid with a drainage device in communication with the catheter; wherein draining fluid from the thoracic duct further comprises aspiration or suction (¶ [0074], The sheath was then connected to a peristaltic pump and from there to a venous line that was positioned in the external jugular vein; ¶ [0076], These results show that active drainage of the lymphatic system using a pump-based device can alleviate the congestion of lymphatic system and reduce ascites); 

Regarding claim 3, Itkin teaches the invention substantially as claimed by Applicant but lacks a pull wire. Snell discloses a catheter wherein radially expanding the expandable portion is controlled by actuating a pull wire (¶ [0061] the retention section 11 moves from the first to the second configuration when the end 11b of the retention section 11 is pulled by applying an axial force to the deployment member 14 in the direction of arrow "B").  
Snell deploys a stent with an alternative structure. One would be motivated to modify Itkin with the pull wire of Snell since Itkin calls for several embodiments of a distal stent (¶ [0058], FIGS. 5A-E). Therefore, it would have been obvious to modify Itkin with Snell’s pull wire in order to select a workable example for selectively deploying a stent. 

Regarding claim 4, Itkin discloses that the catheter comprises a drainage aperture located along at least a portion of the length of the catheter (¶ [0058], the tubular elements 209 and 208 can be perforated to allow better flow of lymph fluid into the element). 
Itkin does not explicitly disclose a plurality of drainage apertures spaced along at least a portion of the length of the catheter. This limitation is interpreted as a duplication of parts, which does not provide patentability unless a new and unexpected result is produced. One would have been motivated to duplicate the perforations along Itkin’s catheter since this will enhance drainage and enable fluid to enter the catheter at more than one location. Therefore, a new and unexpected result would not be produced by duplicating a perforation along Itkin’s catheter. See MPEP 2144.04 (VI)(B).

Regarding claims 50 and 51, Itkin discloses an expandable portion comprising a fluid-impenetrable layer disposed over wires (¶ [0034], In certain embodiments, the stent can be a covered stent, e.g., a stent with a coating). 
Itkin does not explicitly disclose braided, shape memory wires, a fluid-impenetrable layer or a single tubular braided shape memory layer. Snell discloses a catheter wherein an expandable portion further comprises braided, shape memory wires (¶ [0014] The medical device, especially the retention section, may be designed with "shape-memory"; ¶ [0029] The filaments could e.g. be made from … PEEK, PE, Glass Fibre, Metal Wire; ¶ [0068] The drainage section 2,13, the retention section 4,11 and the deployment member 5,14 of the medical device 1,10 of any of the embodiments of the invention may be manufactured as a single integral entity or continuum of material. Each section can be formed from braided material; ¶ [0075], The use of a braided structure increases the strength of the medical device 1,10 and its kink resistance); and 
a fluid-impenetrable layer disposed over the wires (¶ [0073] The medical device 1,10 of the invention is made from a bio-compatible polymer material which may be polyurethane coated); 
wherein the expandable portion and the catheter body are composed of a single tubular braided shape memory layer such that only a distal portion radially expands to form the expandable portion (¶ [0068] The drainage section 2,13, the retention section 4,11 and the deployment member 5,14 of the medical device 1,10 of any of the embodiments of the invention may be manufactured as a single integral entity or continuum of material. Each section can be formed from braided material). 
Snell gives an example of how to construct a catheter with a distal expandable portion. One would be motivated to modify Itkin with the shape memory wires and fluid-impenetrable layer of Snell to provide a maneuverable catheter that can selectively expand at a target site. Itkin also calls for several embodiments of a distal stent (¶ [0058], FIGS. 5A-E). Therefore, it would have been obvious to modify Itkin with the shape memory wires and fluid-impenetrable layer of Snell in order to construct a catheter according to a known example. 

Claims 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Itkin; Maxim et al. (US 20170197066 A1).
Regarding claim 45, Itkin teaches the invention substantially as claimed by Applicant as discussed for claim 1 above. Itkin further discloses that the catheter comprises a drainage aperture located along at least a portion of the length of the catheter (¶ [0058], the tubular elements 209 and 208 can be perforated to allow better flow of lymph fluid into the element).
Itkin does not explicitly disclose a plurality of drainage apertures spaced along at least a portion of the length of the catheter. This limitation is interpreted as a duplication of parts, as discussed for claim 4 above. Itkin calls for locating apertures on segments of the device which extend through each of the thoracic duct and venous system (¶ [0056], an inflow or inlet tubular member; see 208 of FIG. 2 … an outflow or outlet tubular member; see 209 of FIG. 2; ¶ [0058], the tubular elements 209 and 208 can be perforated to allow better flow of lymph fluid into the element). Duplicating the apertures will provide multiple points for fluid to enter the device in the thoracic duct before exiting in the venous system. 

Regarding claim 46, Itkin teaches the invention substantially as claimed by Applicant as discussed for claim 1 above. 
Itkin does not explicitly disclose that the expandable portion radially expands to an expanded diameter less than a diameter of the thoracic duct or that the device also allows fluid to pass around the expandable portion of the catheter. However, these limitations are rejected under 112(a) for lack of enablement. Alternatively, it would have been obvious to adjust the degree of expansion inside the thoracic duct in order to avoid damaging it from excessive stress. Limiting the stent’s expansion will avoid distending or tearing the thoracic duct. 
Itkin shows that portions of the catheter proximal to the expandable portion have a smaller diameter than the thoracic duct or innominate vein (Figs. 4A-4C, 5B). Itkin describes an expandable portion comprising a stent, located at a distal end of the catheter (¶ [0058], a tubular element of an embodiment of the disclosed device can include a stent that is coupled to its free end; ¶ [0068], a device that includes a self-expanding stent can be deployed by advancing the stent out of an end of a tubular member, e.g., a delivery catheter, at the site of implantation). When the stent portion of Fig. 5B or 5D is expanded, it will contact portions of the venous wall. Trailing portions of the catheter will retain their original, smaller diameter and permit blood to bypass the device. 

Regarding claim 47, Itkin does not explicitly disclose that the expandable portion of the catheter expands to 40-60% of the thoracic duct. However, this limitation is rejected under 112(a) for lack of enablement. Alternatively, it would have been obvious to limit the stent’s expansion inside the thoracic duct in order to avoid distending or tearing the thoracic duct. 

Regarding claims 48 and 49, Itkin discloses that the expanded diameter of the expandable portion of the catheter is within a range of 5.5 mm to 8.5 mm; or wherein the expanded diameter of the expandable portion of the catheter is 7.5 mm (¶ [0034], the stent can have a diameter in the range of about 2 to about 20 mm). 

Response to Arguments
Applicant’s arguments filed 18 July 2022 regarding the rejection of claims 1-4, 6 and 7 as amended, under 35 USC § 103 over Callaghan and Fulton, have been fully considered and are persuasive. After further consideration, claims 1-4, 6, 7 and 45-51 are rejected on new grounds under 35 USC § 103 over combinations of Itkin and Snell (see above). 
Applicant’s arguments with respect to Callaghan and Fulton have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant submits that in this example, since the balloon is elastic, there is no apparent reason to include braided shape memory wires as recited in claim 1 (remarks p. 6). Applicant asserts that Callaghan … does not appear to suggest draining fluid into an opening of the distal tip of the catheter and out drainage apertures located in a proximal portion of the catheter, as recited in claim 45 (remarks p. 6). Examiner notes that Callaghan and Fulton are not cited in the new grounds of rejection. Itkin and Snell are cited as teaching all features of the amended claims. Itkin discloses a catheter and method for draining the thoracic duct into the subclavian vein. Snell discloses a catheter comprising an internal braid and outer coating. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Willis; N. Parker et al.	US 20090030412 A1
Peh; Ruey-Feng et al.	US 20080281293 A1
McWeeney, John O.	US 20020183852 A1
Erbey, II; John R. et al.	US 20210370019 A1
Zamarripa; Nathan et al.	US 20140114227 A1
Fitzgerald, Peter J.  et al.	US 20040254523 A1
Hart; Charles C. et al.	US 6558350 B1
Sutton; Gregg S.	US 5704926 A

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781